       Case 2:19-cv-05454-NVW Document 38 Filed 08/24/20 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF ARIZONA
 9

10   Sana Mujahid, individually and on behalf         Case No. CV-19-05454-PHX-NVW
     of a class of all persons entitled similarly
11   situated,                                         CLASS ACTION

12                  Plaintiff,                        SUPPLEMENTAL DECLARATION OF
                                                      JAY GERACI RE: NOTICE
13          vs.                                       PROCEDURES
14   Divvymed, LLC d/b/a Divvydose,

15                  Defendant.

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      1
                         SUPPLEMENTAL DECLARATION OF JAY GERACI RE: NOTICE PROCEDURES
       Case 2:19-cv-05454-NVW Document 38 Filed 08/24/20 Page 2 of 4



 1

 2               I, Jay Geraci, declare and state as follows:
 3
            1.      I am a Director with KCC Class Action Services, LLC (“KCC”), located at 1
 4
     McInnis Parkway, Suite 250, San Rafael, California. KCC was appointed as the Settlement
 5
     Administrator in in this matter and is not party to this action. I have personal knowledge of the
 6
     matters stated herein and, if called upon, could and would testify thereto.
 7
            2.      This declaration supplements and updates the information provided in my prior
 8
     declaration filed on August 10, 2020.
 9                                     SETTLEMENT WEBSITE
10
            3.      On or about June 18, 2020 KCC established a website
11
     www.mujahidvdivvymedtcpasettlement.com dedicated to this matter to provide information to
12
     the Class Members and to answer frequently asked questions. As of date of this declaration, the
13

14   website has received 18,786 visits.

15                                         TELEPHONE HOTLINE

16          4.      KCC established and continues to maintain a toll-free telephone number 1-844-
17   799-2426 for potential Class Members to call and obtain information about the Settlement,
18
     request a Notice Packet, and/or seek assistance from a live operator during regular business hours.
19
     The telephone hotline became operational on June 18, 2020 and is accessible 24 hours a day, 7
20
     days a week. As of date of this declaration, KCC has received a total of 101 calls to the telephone
21

22   hotline.

23                                             CLAIM FORMS
24          5.      The postmark deadline for Class Members to file claims in this matter was August
25
     19, 2020.    To date, KCC has received 452 timely-filed claim forms. As of the date of this
26
     declaration, 109 claims are considered Valid representing 858 calls, 32 claims are considered
27
     duplicate, and 311 claims are denied as the affected number provided on these claim forms was
28
                                                       2
                         SUPPLEMENTAL DECLARATION OF JAY GERACI RE: NOTICE PROCEDURES
       Case 2:19-cv-05454-NVW Document 38 Filed 08/24/20 Page 3 of 4



 1   not found on the Class List. KCC expects additional timely-filed claim forms to arrive over the
 2   next six or seven days. It is possible the total number of claims could change slightly depending
 3
     upon the number of claims received during that timeframe.
 4
            6.      A Valid claim in this matter consists of all of the following: (a) a claim that was
 5
     submitted timely; (b) was filled out completely and accurately; (c) the claimant is a Settlement
 6

 7   Class Member; (d) was not duplicative; and (e) the phone number provided on the Claim Form

 8   matched back to the Class List. For those claims that were submitted with a phone number that

 9   was not found on the Class List, KCC determines whether the individual who submitted the claim
10   is on the Class List by checking all phone numbers provided, names, address, and email address.
11
     If no information matches to the Class List, the claim is denied.
12
                   REPORT ON EXCLUSION REQUESTS RECEIVED TO DATE
13
            7.      The postmark deadline for Class Members to request exclusion from the Class was
14

15   August 19, 2020. As of the date of this declaration, KCC has received no requests for exclusion.

16                              OBJECTIONS TO THE SETTLEMENT

17          8.      The postmark deadline for Class Members to object to the settlement was August
18   19, 2020. As of the date of this declaration, KCC has received no objections to the settlement.
19
                    PRELIMINARY SETTLEMENT AWARD CALCULATIONS
20
            9.      KCC has preliminarily calculated the Class Member settlement awards. These
21
     calculations are based on the assumptions that the gross settlement amount is $750,000, and from
22

23   that amount, deductions are made for: (a) attorneys’ fees ($250,000); (b) attorneys’ costs

24   ($12,374.80); (c) named plaintiff award ($5,000); and (d) administration costs ($62,621.40). The

25   remaining amount ($420,003.80) will be allocated pursuant to the terms of the settlement to those
26
     Class Members preliminary approved for payment. Each Class Member who submits an approved
27
     claim shall be entitled to receive an amount equal to the Settlement Class Recovery divided by
28
                                                      3
                         SUPPLEMENTAL DECLARATION OF JAY GERACI RE: NOTICE PROCEDURES
       Case 2:19-cv-05454-NVW Document 38 Filed 08/24/20 Page 4 of 4



 1   the total number of approved calls. The 109 Valid claims representing 858 calls provides an
 2   estimated $489.51 per call for Class Members. The 109 Valid claims would have a projected
 3
     recovery of $489.51 to $14,195.79. Should the Court-awarded fees or costs differ from those
 4
     shown above, or if the list of Class Members approved for payment changes, the estimated award
 5
     allocation calculations will change accordingly.
 6

 7          I declare under penalty of perjury under the laws of the United States of America that the
 8   foregoing is true and correct.
 9          Executed on August 24, 2020 at San Rafael, California.

10

11                                                ____________________________________
                                                              JAY GERACI
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        4
                         SUPPLEMENTAL DECLARATION OF JAY GERACI RE: NOTICE PROCEDURES
